DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  sensing module, feature extraction module, mapping function module, control module, stimulation module in claim 1, integration module in claim 5 and optimization module in claim 9. 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at last one lead" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.











Claims 1, 3, 4, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pless et al (U.S. Patent Number: US 6810285 B2, hereinafter “Pless” - APPLICANT CITED).
Regarding claims 1, 4, 10 and 13, Pless teaches a neurostimulation system and method (e.g. Abstract, Fig 2-4) comprising: 
at least one sensor and at least one stimulator (i.e. plurality of electrodes are capable of sensing and stimulation e.g. 412,414,416,418 Fig 4 Col. 11, line 49- Col. 12, line 12) configured to be implanted in or on a brain of a patient ( e.g. col. 10 lines 21-41); and 
a neurostimulator  (e.g. 410 Fig 4) coupled to the at least one lead (e.g. 222 Fig 2, Col. 10 lines 1- 41) and comprising: 
a sensing module configured to sense electrical activity of the brain through the at least one sensor (i.e. detection subsystem includes an EEG analyzer which receives EEG signals from electrodes 412-418, e.g. 422 Fig 4, col. 12 line 13-27); and to create a record of electrographic activity corresponding to the sensed electrical activity of the brain (i.e. memory stores data representative of sensed EEG signals, e.g. col 12 line 48-53); 
a feature extraction module configured to extract a plurality of features from the record of electrographic activity (i.e. wave morphology analysis units extracts certain feature information, e.g. Col. 15 lines 17-20);
a mapping function module configured to match the record of electrographic activity based on its corresponding plurality of extracted features, to one of a plurality of different neurological event types, each having an associated parameter configuration 
a control module ( e.g. 410 Fig 4) configured to determine which value to set for each of the plurality of stimulation parameters; and 
a stimulation module ( e.g. 424 Fig 4)  configured to generate an instance of stimulation based on the determined values of the plurality of stimulation parameters, and to deliver the instance of stimulation through the at least one stimulator. 
Regarding claims 3 and 12, Pless teaches that the plurality of neurological event types comprises one or more of: a low-voltage-fast seizure onset, a high-voltage-beta seizure onset, a hypersynchronous seizure onset, a spike-and-wave seizure onset, a multiple seizure onset, an attenuation seizure onset, and a neurological event type identified by a clustering process (e.g. Col. 16 line 58-65).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al (U.S. Patent Number: US 6810285 B2, hereinafter “Pless”- APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2011/0040353 A1, hereinafter “Gerber”- APPLICANT CITED). 
 Regarding claims 2 and 11, Pless teaches the invention as claimed and teaches a mapping function module that provide stimulation based on the event type detected (e.g. Col. 16 line Col 16 line 10-21) they do not specifically teach the mapping function module comprises a lookup table stored in a memory in which each of a plurality of neurological event types is correlated to a different stimulation parameter subspace. Gerber teaches a neurostimulation system (e.g. [0033]) that may be used for DBS and wherein they use lookup tables to apply appropriate therapy programs (e.g. [0181]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the system and method of Pless to use look up tables in a memory as taught by Gerber in order to provide the predictable results of reducing computation time and improving the efficacy of the therapy. 
Claims 5, 6, 8, 9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al (U.S. Patent Number: US 6810285 B2, hereinafter “Pless”- APPLICANT CITED) in view of John et al (U.S. Patent Application Publication Number: US 2006/0265022 A1, hereinafter “John”- APPLICANT CITED).
Regarding claims 5, 6, 8, 9, 14, 15, 17 and 18, Pless teaches the invention as claimed except for an integration module configured to: 
analyze at least one data element other than a record of electrographic activity wherein the at least one data element other than a record of electrographic activity comprises one or both of an electrophysiological metric and a non-electrophysiological metric, which data element corresponds to one or more states of the patient in order to determine a measure of effectiveness of a course of stimulation therapy; and
communicate the measure of effectiveness to the control module, wherein the control module is further configured to determine which value to set for each of the plurality of stimulation parameters based in part on the measure of effectiveness. 
John teaches a method and a system of measuring cerebral perfusion (i.e. oxygen concentration e.g. [0019], [0024]) as a state of the patient to determine effectiveness of stimulation therapy and then communicating it to a control module and comparing the measure to a criterion and if it is not satisfied adjusting the stimulation parameters (e.g. [0073]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Pless with the teachings of John to have measure non-electrophysiologic feedback such as cerebral perfusion (i.e. oxygen concentration) and adjustment of stimulation based on the feedback as taught by John in order to provide .
Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al (U.S. Patent Number: US 6810285 B2, hereinafter “Pless”- APPLICANT CITED) in view of John (U.S. Patent Application Publication Number: US 2008/0061961A1, hereinafter “John’961” - APPLICANT CITED).
Regarding claims 5-9 and 14-18, Pless teaches the invention as claimed except for an integration module configured to: 
analyze at least one data element other than a record of electrographic activity, wherein the at least one data element other than a record of electrographic activity comprises one or both of an electrophysiological metric and a non-electrophysiological metric, which data element corresponds to one or more states of the patient in order to determine a measure of effectiveness of a course of stimulation therapy; and
communicate the measure of effectiveness to the control module, wherein the control module is further configured to determine which value to set for each of the plurality of stimulation parameters based in part on the measure of effectiveness and wherein the electrophysiological metric comprises one or more of: a detected event count, a detected event rate, a long episode rate, a detected event duration, a saturation rate, changes in power in specific frequency bands, and amplitude of evoked potentials and wherein the non-electrophysiological metric comprises one or more of: oxygenation concentration, pH/alkaline shift, neurotransmitter levels, an optimization module configured to: receive the measure of effectiveness from the integration module; compare the measure of effectiveness to a criterion; and when the criterion has not 
John ‘961 teaches a neurostimulation system and method (e.g. Figs.1A,B)  and further teaches analyzing a sensed data that may be electrophysiological (i.e. detected event rate such as firing of cells, EEG, ECG EKG, e.g. [0159]) or non- electrophysiological such as  transmitter levels or oxygen saturation ( e.g. [0126], [0159]) corresponds to a state of the patient in order to determine effectiveness of the stimulation and adjusting the stimulation based on a comparison to a criterion (e.g. Abstract, [0095], [0126], [0159]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention a made to modify the system and method of Pless to include feedback and adjustment of the therapy based on feedback as taught by John‘961 in order to provide a more safe and effective therapy. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10130813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a neurostimulation system and method U.S. Patent No. US 10130813 which are also directed to an implantable neurostimulation system and method configured to optimize values of parameters which define electrical stimulation delivered to a brain of a patient as a form of neural modulation therapy based on a classification of a sensed brain signal into a neurological event type, the implantable neurostimulation system comprising: at least one lead provided with, at or near a distal end thereof, a plurality of sensors and a plurality of stimulators, the at least one lead configured to be implanted at least partially in the patient so that the plurality of sensors and the plurality .
 Additionally dependent claims 2-9 and 11-18 of the current application comprise subject matter similar to dependent claims 4-11 and 13 of U.S. Patent No. US 10130813.
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10543368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a neurostimulation system and method comprising at least one sensor and one stimulator configured to be implanted in or on a brain of a patient; and a neurostimulator coupled to the at least one lead and comprising: a sensing module configured to sense electrical activity of the brain through the at least one sensor and to create a record of electrographic activity corresponding to the sensed electrical activity of the brain; a feature extraction module configured to extract a plurality of features from the record of electrographic activity; a mapping function module configured to match the record of electrographic activity based on its corresponding plurality of extracted features, to one of a plurality of different neurological event types, each having an associated parameter configuration comprising a stimulation parameter subspace comprising a range of potential values for each of a plurality of stimulation parameters, and a discrete default value for each of the plurality of stimulation parameters; a control module configured to determine which value to set for each of the plurality of stimulation parameters; and a stimulation module configured to generate an instance of stimulation based on the determined values of the plurality of stimulation parameters, and to deliver the instance of stimulation through the at least one stimulator which are similar to the claims of U.S. Patent No. US 10130813 which are also directed to a neurostimulator and method having a control module configured to detect seizure onset and to generate an instance of stimulation therapy for delivery to a patient to treat a neurological condition corresponding to epilepsy, the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fischell et al (U.S. Patent Number: US 6161045, hereinafter “Fischell”) teaches a system and method comprising recording EEG signals, stimulating electrodes near the epileptogenic focus to evoke epileptiform activity, adjusting stimulation to abort the evoked epiliptiform activity, observing natural . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792